DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 20 and 35 are objected to because of the following informalities:  
Claims 14 and 35 recite the limitation “…a plurality of film stacks on a substrate, the film stack comprising…”.  Since the initial recitation of the film stacks is in plural form, it appears the subsequent recitation of film stack in the singular appears to be a typographic error.
Furthermore, claims 14, 20 and 35 recite the limitations “…an opening extending a depth from a top surface of the film stack to a bottom surface…”, “…an opening extending a depth from a top surface of a film stack to a bottom surface…”, and “…an opening extending a depth from a top surface of the film stack to a bottom surface…”.  The claims are silent to the particular surface being referenced, although it appears the claimed bottom surface relates to the film stack.
To address the above informalities, the Examiner suggests the following changes:

14. A processing method comprising: 
forming a plurality of film stacks on a substrate, each film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si); 
etching each film stack to form an opening extending a depth from a top surface of each film stack to a bottom surface of the film stack…

20. A non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of: 
perform a process cycle comprising depositing a dielectric film on a first sidewall, a second sidewall, and a bottom surface of an opening extending a depth from a top surface of a film stack to a bottom surface of the film stack and densifying the dielectric film; and 
remove a portion of the dielectric film; and optionally, cure the dielectric film.

35. A processing method comprising:
forming a plurality of film stacks on a substrate, each film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si);
etching each film stack to form an opening extending a depth from a top surface of each film stack to a bottom surface of the film stack…

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 24 recite the limitation “…wherein the plasma comprises…” in line 1 of each respective claim (emphasis added). This appears to further limit the subject matter of claims 4 and 32 (“…treating the flowable low-k dielectric layer with inductively coupled plasma…”, and “…treating the dielectric film with inductively coupled plasma…”).  However, claims 3 and 24 do not depend, either directly or indirectly, on claims 4 and 32.  This renders to scope of claims 3 and 24 indefinite.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of compact prosecution, the Examiner has interpreted claim 3 to depend on claim 4, and claim 24 to depend on claim 32.
Note that amending the claims to address the dependencies (for example: “3. The method of [claim 1] claim 4, wherein the plasma comprises…”) would result in claims 3 and 24 depending on a subsequent, higher-numbered claim, which would be in improper dependent form (see MPEP § 608.01(n)).  The Examiner suggests cancelling claims 3 and 24, and adding new claims with corresponding subject matter, to comply with the claim numbering requirements of 35 USC § 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 14, 17-19, 22, 35-36 and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (PG Pub. No. US 2020/0357884 A1).
Regarding claim 1, Xie teaches a processing method comprising: 
forming a dielectric film (¶ 0045: 702) on a substrate surface (fig. 7: 702 formed on exposed surface of substrate 102) through a process cycle, the process cycle comprising depositing a flowable low-k dielectric layer on the substrate surface (¶ 0045: process includes depositing flowable dielectric 702 comprising low-k material) and densifying the flowable low-k dielectric layer and form the dielectric film (¶ 0045: forming 702 includes a steam densification anneal); and 
removing a portion of the dielectric film (¶ 0048 & fig. 10: at least a portion of 702 removed).

Regarding claim 5, Xie teaches the method of claim 1, wherein the method is performed in a processing chamber without breaking vacuum (¶ 0061: at least a portion of the process performed under vacuum).

Regarding claim 14, Xie teaches a processing method comprising: 
forming a plurality of film stacks (¶ 0042 & fig. 4: 130A, 130B) on a substrate (102), the film stack (¶ 0036: 130) comprising alternating layers of silicon germanium (SiGe) and silicon (Si) (¶ 0036: stacks 130A/130B comprise alternating series of Si nanosheet layers 114, 116, 118 and SiGe sacrificial nanosheet layers 124, 126); 
etching the film stack to form an opening (¶¶ 0042, 0044 & figs. 4, 6: 130 etched to form an opening and/or cavity 602) extending a depth from a top surface of the film stack to a bottom surface (figs. 4, 6: etched opening extends from top of 130 to bottom of 130), the opening having a width defined by a first sidewall and a second sidewall (figs. 4-6: opening comprises left and right sidewalls); 
performing a process cycle comprising depositing a dielectric film on the first sidewall, the second sidewall, and the bottom surface of the opening (¶ 0045 & fig. 7: dielectric film 702 deposited at least indirectly on sidewalls of opening/cavity) and densifying the dielectric film (¶ 0045: thermal treatment densifies 702); and 
removing a portion of the dielectric film (¶ 0045 & fig. 10: at least a portion of 702 removed).

Regarding claim 17, Xie teaches the method of claim 14, wherein removing a portion of the dielectric film comprises etching the dielectric film from the first sidewall and the second sidewall and the bottom surface of the opening (figs. 9-10: recessing 702 includes etching material from sidewalls and bottom of opening/cavity).

Regarding claim 18, Xie teaches the method of claim 14, further comprising repeating the process cycle (the method of Xie includes at least 1 repetition of the process cycle, thereby meeting the broadest reasonable interpretation of “repeating”).

Regarding claim 19, Xie teaches the method of claim 14, wherein the method is performed in a processing chamber without breaking vacuum (¶ 0061: at least a portion of the process performed under vacuum).

Regarding claim 22, Xie teaches a processing method comprising: 
forming a dielectric film (¶ 0045: 702) on a substrate surface (fig. 7: 702 formed on exposed surface of substrate 102) through a process cycle, the process cycle comprising depositing a flowable low-k dielectric layer on the substrate surface (¶ 0045: process includes depositing flowable dielectric 702 comprising low-k material) and curing the flowable low-k dielectric layer and form the dielectric film (¶ 0045: forming 702 includes a thermal treatment); and 
removing a portion of the dielectric film (¶ 0048 & fig. 10: at least a portion of 702 removed).

Regarding claim 35, Xie teaches a processing method comprising: 
forming a plurality of film stacks (¶ 0042: 130A/130B) on a substrate (¶ 0036: 102), the film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si) (¶ 0036: 130A/130B comprises an alternating series of Si nanosheet layers 114, 116, 118 and SiGe sacrificial nanosheet layers 124, 126);
etching the film stack (¶¶ 0042, 0044: 130A/130B etched in at least one etch process) to form an opening extending a depth from a top surface of the film stack to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall (fig. 4 and/or 6: opening between 130A and 130B extends from top surface of 130A/130B to bottom surface defined by sidewall surfaces); 
performing a process cycle comprising depositing a dielectric film on the first sidewall, the second sidewall, and the bottom surface of the opening (¶ 0045 & fig. 7: 702 deposited on sidewalls and bottom surface between stacks 130A and 130B) and curing the dielectric film (¶ 0045: 702 exposed to densification cure); and 
removing a portion of the dielectric film (¶ 0045: at least a portion of 702 removed).

Regarding claim 36, Xie teaches the method of claim 35, wherein curing the dielectric film comprises one or more of thermal processing, microwave radiation exposure, and UV curing (¶ 0045: densifying 702 includes a thermal annealing process).

Regarding claim 38, Xie teaches the method of claim 35, wherein removing a portion of the dielectric film comprises etching the dielectric film from the first sidewall and the second sidewall and the bottom surface of the opening (figs. 9-10: recessing 702 includes etching material from sidewalls and bottom of opening/cavity).

Regarding claim 39, Xie teaches the method of claim 35, further comprising repeating the process cycle (the method of Xie includes at least 1 repetition of the process cycle, thereby meeting the broadest reasonable interpretation of “repeating”).

Regarding claim 40, Xie teaches the method of claim 35, wherein the method is performed in a processing chamber without breaking vacuum (¶ 0061: at least a portion of the process performed under vacuum).

Claims 1, 3-5, 10-13, 22, 24-25 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (PG Pub. No. US 2020/0357884 A1).
Regarding claim 1, Liang teaches a processing method (¶ 0016 & fig. 1: 100) comprising: 
forming a dielectric film (¶ 0021: 206) on a substrate surface (fig. 2B: 206 formed on exposed surface of substrate 200) through a process cycle, the process cycle comprising depositing a flowable low-k dielectric layer on the substrate surface (¶ 0021: process includes depositing flowable dielectric 206 comprising low-k material) and densifying the flowable low-k dielectric layer and form the dielectric film (¶ 0036: process step 108 includes densifying 206); and 
removing a portion of the dielectric film (¶ 0044 & figs. 1, 2G: reveal process removes at least a portion of 206).

Regarding claim 3, Liang teaches the method of claim 1 (Examiner’s note: interpreted to depend on claim 4), wherein the plasma comprises one or more of nitrogen (N2), argon (Ar), helium (He), hydrogen (H2), carbon monoxide (CO), carbon dioxide (CO2), nitrous oxide (N2O), ammonia (NH3), or oxygen (O2) (¶ 0040: plasma treatment ambient includes helium, nitrogen, oxygen and/or argon).

Regarding claim 4, Liang teaches the method of claim 1, wherein densifying the flowable low-k dielectric layer comprises treating the flowable low-k dielectric layer with inductively coupled plasma (ICP) (¶¶ 0036-0038: 206 exposed to inductively coupled plasma treatment) at a temperature less than about 600 ˚C (¶ 0043: step 108 performed below 600 ˚C).

Regarding claim 5, Liang teaches the method of claim 1, wherein the method is performed in a processing chamber without breaking vacuum (¶¶ 0035, 0046: at least a portion of the process performed in-situ in a vacuum-tight apparatus).

Regarding claim 10, Liang teaches the method of claim 1, further comprising curing the dielectric film after densifying the film (fig. 1: after densification in step 108, process repeated which includes a curing step 106).

Regarding claim 11, Liang teaches the method of claim 10, wherein curing comprises one or more of thermal processing, microwave radiation exposure, and UV curing (¶ 0030: curing includes at least one of thermal, UV and microwave radiation).

Regarding claim 12, Liang teaches the method of claim 1, wherein removing a portion of the dielectric film comprises etching the dielectric film (¶ 0045: reveal process includes an etch).

Regarding claim 13, Liang teaches the method of claim 1, further comprising repeating the process cycle (¶ 0005 & fig. 1: method 100 repeated).

Regarding claim 22, Liang teaches a processing method (¶ 0016: 100) comprising: 
forming a dielectric film (¶ 0021: 206) on a substrate surface (fig. 2B: 206 formed on exposed surface of substrate 200) through a process cycle, the process cycle comprising depositing a flowable low-k dielectric layer on the substrate surface (¶ 0021: process includes depositing flowable dielectric 206 comprising low-k material) and curing the flowable low-k dielectric layer to form the dielectric film (¶¶ 0030, 0036 & figs. 2C-2D: 206 cured by process 231 and/or process 233); and 
removing a portion of the dielectric film (¶ 0044 & figs. 1, 2G: reveal process removes at least a portion of 206).

Regarding claim 24, Liang teaches the method of claim 22 (Examiner’s note: interpreted to depend on claim 32), wherein the plasma comprises one or more of nitrogen (N2), argon (Ar), helium (He), hydrogen (H2), carbon monoxide (CO), carbon dioxide (CO2), nitrous oxide (N2O), ammonia (NH3), or oxygen (O2) (¶ 0040: plasma treatment ambient includes helium, nitrogen, oxygen and/or argon).

Regarding claim 25, Liang teaches the method of claim 22, wherein the method is performed in a processing chamber without breaking vacuum (¶¶ 0035, 0046: at least a portion of the process performed in-situ in a vacuum-tight apparatus).

Regarding claim 30, Liang teaches the method of claim 22, wherein curing comprises one or more of thermal processing, microwave radiation exposure, and UV curing (¶ 0030: at least one of steps 106 and 108 includes thermal, UV and/or microwave radiation).

Regarding claim 31, Liang teaches the method of claim 22, further comprising densifying the dielectric film after curing the film (¶ 0036: step 108 includes densifying cured layer 206).

Regarding claim 32, Liang teaches the method of claim 31, wherein densifying the dielectric film comprises treating the dielectric film with inductively coupled plasma (ICP) (¶¶ 0036-0038: 206 exposed to inductively coupled plasma treatment) at a temperature less than about 600 ˚C (¶ 0043: step 108 performed below 600 ˚C).

Regarding claim 33, Liang teaches the method of claim 22, wherein removing a portion of the dielectric film comprises etching the dielectric film (¶ 0045: reveal process includes etching 206).

Regarding claim 34, Liang teaches the method of claim 22, further comprising repeating the process cycle (¶ 0005 & fig. 1: method 100 repeated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claims 1 and 22 above, and further in view of Nguyen et al. (PG Pub. No. US 2021/0098292 A1).
Regarding claims 2 and 23, Liang teaches the methods of claims 1 and 22, comprising a low-k dielectric film (206).
Liang is silent to wherein the dielectric film has a dielectric constant (k) of less than about 3.
Nguyen teaches a method including forming a flowable dielectric film (¶ 0033: 118, comprising material similar to 206 of Liang) with a dielectric constant (k) of less than about 3 (¶ 0033: the dielectric constant may be about 2.7 and 2.55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric of Liang with the dielectric constant (k) of Nguyen, as a means to provide excellent gap fill (Nguyen, ¶ 0033).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the dielectric constant of Nguyen is suitable to provide a flowable dielectric suitable for use as the low-k film of Liang.

Claims 6-9 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claims 1 and 22 above, and further in view of Xie et al. (PG Pub. No. US 2021/0193797 A, hereinafter referenced as ‘Xie-797’).
Regarding claims 6 and 26, Xie teaches the methods of claims 1 and 22, where the substrate surface has a plurality of fins (¶ 0042 & fig. 7: 130A/130B) and at least one feature thereon (¶ 0044 & fig. 7: cavities 602).  Xie further teaches the method comprises a gate all around architecture (¶ 0020) and replacing a dummy gate with a high-k metal gate (¶ 0049).
Xie is silent to the substrate further comprising a plurality of gates.
Xie-797 teaches forming a flowable dielectric layer (¶ 0068: 40, similar to 702 of Xie) on a substrate (¶ 0036: 10, similar to 102 of Xie), the substrate further comprising a plurality of gates (¶ 0038: 18/20), and at least one feature thereon (¶ 0065 & figs. 10A-10B: cavities 38’, similar to 602 of Xie).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Xie with a plurality of gates, as a means to provide a sacrificial gate stack for forming fin-shaped stacks (Xie-797, ¶ 0045: 24, similar to 130A/130B of Xie).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claims 7 and 27, Xie in view of Xie-797 teaches the methods of claims 6 and 26, wherein the at least one feature comprises a bottom surface and at least one sidewall (Xie, fig. 6: cavities 602 comprise bottom and sidewall surfaces, and/or Xie-797 fig. 10A: cavities 38’ comprise bottom and sidewall surfaces).

Regarding claims 8 and 28, Xie in view of Xie-797 teaches the methods of claims 7 and 27, wherein the flowable low-k dielectric layer is deposited on the bottom surface and the at least one sidewall of the at least one feature (Xie, fig. 7: 702 deposited in bottom and sidewall of 602, and/or Xie-797: 40 deposited on bottom and sidewall of 38’).

Regarding claims 9 and 29, Xie in view of Xie-797 teaches the methods of claims 8 and 28, wherein the plurality of fins comprise alternating layers of silicon germanium (SiGe) and silicon (Si) (Xie, ¶ 0036: fins 130A/130B comprise alternating series of Si nanosheet layers 114, 116, 118 and SiGe sacrificial nanosheet layers 124, 126, and/or Xie-797, ¶ 0033: fins 24 comprise alternating layers 16/14 of silicon germanium (SiGe) and silicon (Si)).

Claims 15-16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 14 above, and further in view of Liang.
Regarding claim 15, Xie teaches the method of claim 14, comprising densifying a dielectric film (¶ 0045).
Xie does not teach the method further comprising curing the dielectric film after densifying the film, the curing comprising one or more of thermal processing, microwave radiation exposure, and UV curing.
Liang teaches a method of densifying a dielectric film (¶ 0030: first curing process 231, performed in step 106, increases density of flowable layer 206, similar to densification of Xie), curing the dielectric film after densifying the film (¶ 0036: curing process 233, performed in step 108, after step 106), the curing comprising one or more of thermal processing, microwave radiation exposure, and UV curing (¶ 0036: curing process 233 performed at elevated temperatures).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Xie with the curing of Liang, as a means to further incorporate oxygen or nitrogen atoms into the layer (Liang, ¶ 0039).
 
Regarding claim 16, Xie teaches the method of claim 14, comprising densifying a dielectric film (¶ 0045).
Xie does not teach wherein densifying the dielectric film comprises treating the dielectric film with inductively coupled plasma (ICP) at a temperature less than about 600 ˚C.
Liang teaches forming a dielectric film (¶ 0021: 206, similar to 702 of Xie) on a substrate surface (fig. 2B: 206 formed on exposed surface of substrate 200) through a process cycle, the process cycle comprising depositing a flowable low-k dielectric layer on the substrate surface (¶ 0021: process includes depositing flowable dielectric 206 comprising low-k material similar to that of Xie) and densifying the flowable low-k dielectric layer and form the dielectric film (¶ 0036: process step 108 includes densifying 206) with inductively coupled plasma (ICP) (¶¶ 0036-0038: 206 exposed to inductively coupled plasma treatment) at a temperature less than about 600 ˚C (¶ 0043: step 108 performed below 600 ˚C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Xie with the densification of Liang, as a means to incorporate oxygen or nitrogen atoms into the layer at a low thermal budget (Liang, ¶ 0039).

Regarding claim 37, Xie teaches the method of claim 35, comprising densifying a dielectric film (¶ 0045).
Xie does not teach the method further comprising densifying the dielectric film after curing the dielectric film, wherein densifying the dielectric film comprises treating the dielectric film with inductively coupled plasma (ICP) at a temperature less than about 600 C.
Liang teaches forming a dielectric film (¶ 0021: 206, similar to 702 of Xie) on a substrate surface (fig. 2B: 206 formed on exposed surface of substrate 200) through a process cycle, the process cycle comprising depositing a flowable low-k dielectric layer on the substrate surface (¶ 0021: process includes depositing flowable dielectric 206 comprising low-k material similar to that of Xie) and densifying the flowable low-k dielectric layer and form the dielectric film (¶ 0036: process step 108 includes densifying 206) with inductively coupled plasma (ICP) (¶¶ 0036-0038: 206 exposed to inductively coupled plasma treatment) at a temperature less than about 600 ˚C (¶ 0043: step 108 performed below 600 ˚C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Xie with the densification of Liang, as a means to incorporate oxygen or nitrogen atoms into the layer at a low thermal budget (Liang, ¶ 0039).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Chatterjee et al. (PG Pub. No. US 2015/0147879 A1).
Regarding claim 20, Xie teaches a process chamber apparatus for performing operations of: 
perform a process cycle comprising depositing a dielectric film (¶ 0045: 702) on a first sidewall, a second sidewall, and a bottom surface of an opening (fig. 7: 702 formed on bottom surface and sidewalls of opening between stacks 130A/130B) extending a depth from a top surface of a film stack to a bottom surface (figs. 6-7: opening extends from top surface to bottom surface of stack 130A and/or 130B) and densifying the dielectric film (¶ 0045: forming 702 includes a steam densification anneal); and 
remove a portion of the dielectric film (¶ 0048 & fig. 10: at least a portion of 702 removed); and
optionally, cure the dielectric film.
Xie is silent to a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform the operations.
Chatterjee teaches a non-transitory computer readable medium including instructions (¶¶ 0051), that, when executed by a controller of a processing chamber (¶ 0032 & fig. 4: 400), causes the processing chamber to perform an operation for forming a flowable dielectric layer (¶ 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Xie with the non-transitory computer readable medium of Chatterjee as a means to provide automated process, improving manufacturing efficiency.
 
Regarding claim 21, Xie in view of teaches the non-transitory computer readable medium of claim 21, including further instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform further operations of: 
repeat the process cycle (Xie discloses a process with at least one repetition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894